Citation Nr: 0013471	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-03 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the left knee with calcification of 
the proximal tibia. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1957 to May 1963.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Degenerative changes of the left knee with calcification 
of the proximal tibia is manifested by cartilage removed from 
the left knee, with pain on excessive use, and some stiffness 
on bending, with range of motion of 0 degrees to 130 degrees.  
X-rays findings show moderate to advanced degenerative 
changes in all three compartments of the left knee.  There 
was no knee instability, weakness or tenderness upon 
examination, and no episodes of flare-ups were reported.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for degenerative changes of the left knee with calcification 
of the proximal tibia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5259 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted a claim for service connection for left 
knee disability in September 1997.  He was granted service 
connection and awarded a 10 percent rating, effective 
September 1997, in an April 1998 RO decision.  The veteran 
contends in a January 1999 Form 9 that his left knee 
disability warrants a 20 percent rating.
 
In a January 1998 letter, T. Kevin O'Malley, M.D., described 
the veteran's inservice knee injury history of knee 
disability which resulted in surgery in December 1996.  Dr. 
O'Malley opined that the veteran's lack of a cartilage buffer 
caused the veteran to wear out the medial aspect of his knee 
joint.  He wrote that it was a well-known and documented fact 
that without the shock absorbing cartilage in the meniscus, 
advanced degenerative changes will follow.  Records of 
treatment confirm that the veteran saw Dr. O'Malley with left 
knee complaints in November 1996, with surgery in December 
1996 for internal derangement of the left knee with 
degenerative changes.  The postoperative diagnoses were 
status post partial medial meniscectomy, with medial 
compartment arthritis;  gouty arthritis;  hypertrophic 
synovium, with loose bodies in the notch;  and degenerative 
joint disease, lateral compartment.  Notes of treatment in 
January 1997 show the veteran was doing quite well after 
surgery, with greatly improved range of motion.  He was still 
having some pain along the medial joint line, which was to be 
expected considering how severe his arthritis was at the time 
of surgery.  He was still having a little bit of effusion of 
the knee.   He was to remain on anti-inflammatory medication. 

During a February 1998 VA examination, the veteran gave a 
history of an inservice knee injury and surgery, with pain 
becoming progressively worse thereafter, until arthroscopic 
surgery was performed in December 1997 [sic] by his private 
physician. 

During examination, he denied any weakness of the knee, but 
some stiffness with bending was noted.  He said that 
occasionally it would swell.  He indicated it never got hot 
or red, but on occasion it was unstable and would lock up 
fairly frequently prior to the surgery in December 1997 
[sic].  He was taking medication daily for pain.  He denied 
any episodes of flare-ups.  He was a car salesman who did a 
lot of walking, so that he had pain daily.  He said that 
using a lawn mower and straining it would cause it to become 
more painful.  He said that his left knee disability slowed 
him down daily in his occupation as car salesman.

The veteran did not report any episodes of inflammatory 
arthritis, but the examiner noted that December 1998 X-rays 
of the left knee showed moderate to advanced degenerative 
changes in all three compartments of the left knee, with 
calcification of the proximal tibia, possibly a calcification 
of the soleus muscle in origin.

Upon physical examination, the left knee was just slightly 
swollen, and this was mostly over the suprapatellar area.  No 
discoloration was noted.  Only slight pain on motion was 
noted, but there was no instability, weakness or tenderness 
at the time of examination.   The veteran said the knee hurt 
the same as it always did, but he said that this had become 
markedly improved since the recent cartilage removal surgery.  
His gait was normal, and he had no limitations while standing 
or walking.  No unusual callosities, breakdowns, or shoe-wear 
patterns were noted.  He was able to flex his knee from 0 to 
130 degrees.  Extension was done from 0 degrees to full 
extension.  The McMurray's and Lachman's tests were negative.  
The drawer sign was negative.  There was no knee instability 
at the time of examination.  

The diagnosis was moderate to advanced degenerative changes 
in all three compartments of the left knee, and frequent 
episodes of muscular left knee strain.

Analysis

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim that his condition is and has been more 
severe than currently evaluated is plausible.  The Board is 
also satisfied that all relevant facts pertinent to this 
issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative hypertrophic arthritis or osteoarthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.), if 
the limitation of range of motion is compensable.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups such a condition is rated as 10 percent 
disabling.  Such a condition is to be rated as 20 percent 
disabling if there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

38 C.F.R. § 4.71a, Diagnostic Code 5003 further provides that 
the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion;  and that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under diagnostic codes 5013 to 
5024, inclusive.

Under Diagnostic Code 5258, dislocation of semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint is rated as 20 percent disabling, 
while under Diagnostic Code 5259, removal of cartilage with 
symptomatic residuals is rated as 10 percent disabling.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

The Board notes that there is no instability, ankylosis, 
malunion or nonunion of the tibia or fibula, or genu 
recurvatum shown from September 1997 forward, so that ratings 
under the diagnostic codes corresponding to these 
disabilities would not be proper in this case.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 15 degrees is rated as 30 percent disabling; to 30 degrees 
is rated as 20 percent disabling; to 45 degrees is rated as 
10 percent disabling; and to 60 degrees is rated as 0 percent 
disabling.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 45 degrees is rated as 50 percent disabling;  to 30 
degrees is rated as 40 percent disabling;  to 20 degrees is 
rated as 30 percent disabling;  to 15 degrees is rated as 20 
percent disabling;  to 10 degrees is rated as 10 percent 
disabling;  and to 5 degrees or less is rated as 
noncompensably disabling. 

In the present case, the veteran's disability may be rated as 
cartilage, semilunar, removal of, symptomatic, pursuant to 
Diagnostic Code 5259.  The maximum schedular rating for this 
disability is 10 percent.

The Board has considered whether the veteran's disability may 
alternatively warrant a higher rating based on arthritis and 
limitation of motion.  During the VA examination, there was 
slight pain on motion and slight swelling of the left knee, 
and range of motion was otherwise full.   The veteran 
indicated at the examination that his knee hurt the same as 
it always did - thus, it appears his condition at the time of 
examination was characteristic of his current level of 
disability.  There was no functional limitation of standing 
or walking at the examination, though it was noted that 
mowing the lawn or extended walking or standing would cause 
greater pain.  The Board finds that even taking into account 
the veteran's pain on motion and slight swelling, a rating of 
greater than 10 percent would not be warranted for limitation 
of motion.  There is nothing in the medical evidence meeting 
or approximating a showing of flexion limited to 45 degrees, 
or extension limited to 10 degrees, even taking into account 
arthritis, effusion, and pain on motion, so that not even a 
compensable rating would be warranted for limitation of 
motion.  See Diagnostic Codes 5003, 5260, 5261.

Because limitation of motion is noncompensable in this case, 
the Board has considered whether a rating under Diagnostic 
Code 5003 is warranted.  The Board finds that a 10 percent 
rating could be warranted for the veteran's moderate to 
advanced arthritis of the knee resulting in noncompensable 
limitation of motion, since there is objective evidence of 
slight swelling and slight pain on motion and X-ray evidence 
of arthritis.  See Diagnostic Code 5003.

Thus, a rating of 10 percent under either Diagnostic Code 
5003 or 5259 is warranted in this case.  Separate ratings 
under both diagnostic codes would not be warranted, as the 
same manifestations (in this case pain and swelling of the 
left knee, with etiology of symptomatic removed semilunar 
cartilage and related arthritis) should not be rated 
separately under different diagnostic codes corresponding to 
different diagnoses.  38 C.F.R. § 4.14.

In light of the foregoing, the Board finds that a rating of 
no more than 10 percent is warranted for left knee 
disability.  Accordingly, the claim for a rating in excess of 
10 percent is denied.


ORDER

The claim for a rating in excess of 10 percent for 
degenerative changes of the left knee with calcification of 
the proximal tibia is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

